Citation Nr: 9924443	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back and right shoulder.

2.  Entitlement to service connection for brain concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision which denied service 
connection for arthritis, and a June 1994 rating decision 
which denied service connection for brain concussion, both by 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement with regard to the arthritis was received in 
April 1994.  The veteran's notice of disagreement with regard 
to the brain concussion was received in July 1994.  
Thereafter, in a May 1995 rating decision, the RO again 
denied service connection for arthritis and brain concussion, 
essentially confirming and continuing the March 1994 and June 
1994 rating decisions.  

In an October 1996 rating decision, the RO denied service 
connection for arthritis and brain concussion on a new and 
material basis.  In February 1997, the veteran continued to 
disagree with the RO's denial of entitlement to service 
connection for arthritis and brain concussion.  A statement 
of the case was mailed to the veteran in March 1997.  The 
veteran's substantive appeal was received in May 1997.  


REMAND

As noted in the introduction, this case is on appeal from two 
separate rating decisions.  First, the March 1994 rating 
decision which denied entitlement to service connection for 
arthritis.  A notice of disagreement was received in April 
1994.  Second, the June 1994 rating decision which denied 
entitlement to service connection for brain concussion.  A 
notice of disagreement in that regard was received in July 
1994.  

Evidently, the RO did not consider the veteran's April 1994 
and July 1994 correspondences as notices of disagreement 
because statements of the case were not subsequently issued 
in this regard.  Thereafter, the veteran continued to 
disagree with the denial of entitlement to service connection 
for arthritis and brain concussion.  In response, the RO 
denied entitlement to service connection for arthritis and 
brain concussion on a new and material basis in an October 
1996 rating decision.  In a February 1997 letter to the RO, 
the veteran continued to disagree with the denial of 
entitlement to service connection for arthritis and brain 
concussion.  It appears that the RO construed that letter as 
a notice of disagreement to the October 1996 rating decision 
which denied service connection on a new and material basis.  
As such, the RO subsequently sent the veteran a statement of 
the case in March 1997.  The veteran's substantive appeal was 
thereafter received in May 1997.

The Board finds that the veteran's April 1994 and July 1994 
statements were sufficient to constitute notices of 
disagreement to the RO's March 1994 and June 1994 rating 
decisions, respectively.  It is apparent that the veteran was 
appealing the denial of service connection.  As such, the 
October 1996 rating decision improperly considered service 
connection issues on a new and material basis instead of on 
the merits.  Likewise, the March 1997 statement of the case 
should have provided law and regulations on the merits.  

The Board notes that the RO considered the veteran's claim 
for service connection for arthritis and brain concussion on 
a new and material basis; however, since the veteran 
submitted notices of disagreement within one year of the 
notifications of the denials of service connection, the 
veteran effectively initiated appeals to the original rating 
decisions which denied service connection.  Thereafter, he 
perfected his appeals.  As such, his claims should have been 
reconsidered on the merits and his statement of the case 
should have reflected the applicable laws and regulations as 
well as reasons and bases regarding service connection on the 
merits rather than the denials of service connection on a new 
and material basis. 

In addition, information in the claims file indicates that 
the veteran is receiving Social Security benefits.  As such, 
the RO should contact the Social Security Administration and 
request all pertinent documentation pertaining to any claim 
of Social Security by the veteran including any medical 
records that Social Security has regarding the veteran.  
These records should be associated with the claims file.

Finally, all VA and private medical records pertaining to the 
veteran's arthritis and/or brain concussion, not already of 
record, should be obtained and associated with the claims 
file.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records and private medical records of 
the veteran, which are not currently in 
the claims file.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for arthritis and 
brain concussion on the merits and in 
light of all of the evidence of record.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations as well as reasons and bases 
regarding the denial(s) of service 
connection on the merits rather than the 
denials of service connection on a new 
and material basis.  The veteran should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




